Citation Nr: 0736582	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  01-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for additional residuals of 
a lightning strike to include eye or visual impairment, and 
cardiovascular disability to include of the carotid artery in 
the neck and hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active duty for training (ADT) from January 
1992 to May 1992.  She also additional periods of service in 
the Reserve, with ADT at various times including November 
2001 to October 2002, and February 2005 to February 2006.  
Some periods of ADT in the Army Reserve included service in 
July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2002, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

At the time the case was previously before the Board, the 
issue was phrased as "Entitlement to service connection for 
the residuals of a lightening strike, claimed as left hand 
problems, neck problems, a carotid artery problem in the 
neck, a left foot disorder, eyesight problems, a problem with 
the left shoulder scapular joint, and headaches".

The Board remanded the case in June 2003 for specified 
development.

In action by the VARO in March 2005, service connection was 
granted for the following: "pain syndrome with associated 
proximal muscle weakness, left upper extremity (claimed as 
decreased motor skills in left hand and hemiparesis, 
residuals of lightning strike)", for which as 30 percent 
rating was assigned, effective October 4, 1999; "pain 
syndrome with associated proximal muscle weakness in left 
lower extremities (claimed as plantar flexion muscle of the 
left foot, residuals of lightning strike)", for which a 10 
percent rating was assigned from October 4, 1999; and 
"migraine headaches (claimed as migraine headaches due to 
residuals of lightning strike)", for which a 10 percent 
rating was assigned from October 4, 1999.




A VA Form 21-6789 is in the file dated March 7, 2005, to the 
effect that rating action had been deferred, pending medical 
opinions, on the remaining issues of entitlement to service 
connection for residuals of a lightning strike to include 
disabilities claimed as involving "neck problems, carotid 
artery, eyesight and left shoulder scapular joint".  A 
subsequent addendum was to the effect that the disability 
claimed as "left scapular joint" had been included in the 
earlier grants of service connection and was no longer in a 
deferred status.

Additional VA examinations were undertaken and are of record; 
VA clinical records are also in the file.  After the results 
of VA examinations showed pulmonary hypertension, the veteran 
raised that as a collateral claim.  The RO denied the claim 
of service connection for hypertension in April 2007.  

In action dated in June 2007, service connection was denied 
for "eyesight problems, residuals of lightning strike", and 
"carotid artery problems in neck, residuals of lightning 
strike".   

Because of the nature of the ongoing claim, e.g., entitlement 
to current residuals of a lightning strike, the Board 
construes the current appellate issue #2 to include 
disability of a cardiovascular nature, to include the carotid 
artery in the neck and hypertension.  The Board also finds 
that, since the record raises a claim of secondary service 
connection for hypertension, the claim is intertwined with 
the other pending claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  See also, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury, 38 C.F.R. § 3.310 (a) (2007) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  Certain revisions have taken 




place which essentially codified Allen with language that 
requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The essence of the still pending appellate claim relates to 
entitlement to service connection for residuals of the 1999 
lightning strike.  It has been fully conceded that the 
veteran was subjected to such a lightning strike (or was in 
such close proximity thereto as to be tantamount to the same 
thing) and, as noted above, she has already been granted 
service connection for certain residuals.  The remaining 
issue is simply whether she does or does not have additional 
residuals.  

At the time of the rating action which granted service 
connection for stated residuals, it was specifically noted 
that action could not be taken on the issue shown as 
remaining on the first page of the present decision, pending 
appropriate medical opinions in that regard.  She was to have 
been so informed; it is unclear the extent to which she has 
or has not been informed or understands that requirement.

Since then, the veteran has been seen for a number of both 
outpatient visits and VA examinations.  It has been said that 
she did not appear for a specific VA examination in March 
2007, but it is unclear whether she understood that she was 
to so report.  This confusion may have arisen out of the fact 
that, in the interim, it had been determined that she also 
has hypertension; and was seen, as documented in VA records 
in the file, both before and since the purported failure to 
report.  

The Board's remand asked for additional records from a 
private neurologist.  An attempt was made to obtain his 
additional records, but the correspondence was returned as 
undeliverable.  It is unclear why this occurred, e.g., has 
the physician died, left the area, moved, etc.

The Board also notes that whether the veteran did or did not 
report for other examinations, findings of specialized 
testing including a cerebrovascular Duplex Scan in September 
2004, are of record reflecting that she had been observed to 
have mild stenosis of 49-59 percent involving the 
intracranial internal carotid artery.  There is no opinion as 
to whether this is or is not due to the lightning strike, or 
whether it may have been impacted in any way thereby.  

Since that time she has been found to have pulmonary 
hypertension, results having come from specialized testing 
including on the carotid artery.  We note there is no medical 
expert opinion of record as to whether that is also due to 
the lightning strike, the abnormal carotid artery findings, 
and/or other already service-connected disabilities.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The remand has not been completely effectuated with 
regard to the veteran's remaining claimed disabilities.  And, 
with due process requirements of VCAA not having been 
fulfilled, an additional remand is mandated.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

a.  The additional records for any care the 
veteran may have received for the herein 
claimed disabilities since the lightning 
strike, including but not limited to Dr. 
Fraught, should be obtained.  A concerted 
effort should be made by the RO to obtain 
information so as to track down these records, 
and the veteran should provide whatever 
information she may have in that regard, to 
facilitate VA assistance in obtaining them.

b.  Up-to-date VA records for all 
examinations, care and evaluations should be 
attached to the claims file.

2.  The veteran should then be re-examined by a 
VA ophthalmologist and cardiovascular specialist 
to determine the nature of all additional 
residuals of the lightning strike. 

a.  Specifically, opinions should be reached 
as to whether the veteran has any eye 
disability or visual impairment and/or 
cardiovascular disability, to include of the 
carotid artery in the neck and/or 
hypertension, and whether it is at least as 
likely as not that any such disorder is due to 
the lightning strike injury she sustained in 
service; or is due to any service-connected 
disability.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

c.  The claims file and all evidence obtained 
pursuant to this remand must be available to 
the examiners for review.

3.  The case should then be reviewed, and if the 
decision remains unsatisfactory, a SSOC should 
be issued and the appellant and her 
representative should be afforded a reasonable 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
review.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

